Citation Nr: 0907642	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
asthma, for the period from June 18, 2002 to April 15, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
asthma, for the period from April 15, 2008.

3.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Navy from March 1996 to March 2000, and from November 2001 to 
June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 Rating Decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that resumed service connection for 
asthma, at 10 percent disabling, and resumed service 
connection for migraine headaches, at 0 percent disabling.  
Service connection was resumed for both disabilities 
effective June 18, 2002, the day following the Veteran's most 
recent separation from service.

Subsequent to the Veteran's perfected appeal from the October 
2003 decision, the case was remanded in December 2006 under 
38 C.F.R. § 3.654, which governs the resumption of payments 
following a second period of active duty service.  In 
December 2008, the RO issued a Rating Decision that increased 
the evaluation of the Veteran's migraine headaches to 30 
percent, effective June 18, 2002.

The Board notes that the Veteran began receiving treatment 
for an anxiety disorder on December 12, 2003, and that he was 
diagnosed with possible post-traumatic stress disorder (PTSD) 
on January 23, 2004.  He indicated that he believed his 
nervousness and anxiety was the result of experiences in 
service, stating that he witnessed injuries to his fellow 
soldiers that he saw on the flight deck of his aircraft 
carrier, as well as one time when he nearly died after 
getting blown towards the edge of the ship by a jet blast.  
Subsequently, the Veteran was diagnosed with PTSD, based on 
the history of in-service trauma he related.  He received 
extensive, in-patient treatment in both 2007 and 2008.  The 
Veteran has thus been diagnosed with PTSD, related in-service 
stressors, and had medical professionals relate his PTSD to 
his alleged in-service stressors.  In light of the decision 
by the United States Court of Appeals for Veterans Claims in 
EF v. Derwinski, 1 Vet. App. 324 (1991), requiring the Board 
to address all issues raised by a liberal reading of all 
documents, an inferred claim of entitlement to service 
connection for his PTSD is referred back to the RO for 
development.

FINDINGS OF FACT

1.  For the period of June 18, 2002 until April 15, 2008, the 
Veteran's asthma was manifested by 71 percent of predicted 
Forced Expiratory Volume (FEV-1), and treated by intermittent 
inhalational bronchodilator therapy.  The Veteran's ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity was more than one hundred percent, and the Veteran 
was not receiving daily inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory medication.

2.  For the period beginning April 15, 2008, the Veteran's 
asthma was treated with daily inhalational bronchodilator 
therapy.  He did not require monthly visits to a physician 
for asthmatic exacerbations, nor did he require intermittent 
courses of systemic corticosteroids.

3.  The Veteran's migraine headaches are manifested by very 
frequent completely prostrating prolonged attacks productive 
of severe economic adaptability; he has migraine headaches 
each week, causing him to be incapacitated multiple times per 
week.


CONCLUSIONS OF LAW

1.  For the period of June 18, 2002 to April 15, 2008, the 
criteria for an evaluation in excess of 10 percent for asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6602 (2008).

2.  For the period beginning April 15, 2008, the criteria for 
an evaluation of 30 percent, but no greater, for asthma have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.97, Diagnostic Code 6602 (2008).

3.  The criteria for an evaluation of 50 percent for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8100 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Initially, the Board notes that as to the Veteran's claim for 
an increased evaluation for migraine headaches, this decision 
acts as a full grant of benefits.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

A VCAA notice letter was sent to the Veteran in September 
2004.  Through this notice, the Veteran was informed of the 
evidence necessary to support his claim, including evidence 
then of record and evidence that was still needed.  As 
required in increased rating claims, the Veteran was informed 
of the necessity to provide information demonstrating a 
worsening of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Although the initial VCAA 
notice did not reference the fact that the evaluation would 
be determined by applicable Diagnostic Codes, a January 2007 
VCAA notice informed the Veteran that ratings were determined 
by application of Diagnostic Codes found in the Code of 
Federal Regulations.  Following the January 2007 letter to 
the Veteran, the claim was readjudicated by the RO.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2008).

The Veteran was not, however, informed of particular 
measurements that must be shown for an increased rating under 
Diagnostic Code 6602 for bronchial asthma.  The United States 
Court of Appeals for the Federal Circuit held in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)

Although the Veteran was not specifically told what 
measurements must be shown for a higher evaluation under 
Diagnostic Code 6602, he was not prejudiced by the omission.  
The measurements addressed under Diagnostic Code 6602 (Forced 
Expiratory Volume and Forced Vital Capacity) are determined 
through a pulmonary function test (PFT).  In conjunction with 
the present appeal, the Veteran was scheduled for a PFT in 
October 2008.  At the examination, the Veteran refused the 
test.  In December 2008, the Veteran was given a PFT.  Thus, 
any error in notice did not affect the essential fairness of 
the adjudication.  Although the Veteran may have been 
initially prejudiced by the error in notice, any prejudice to 
the Veteran was alleviated, first through his own refusal to 
comply with testing, and subsequently by the VA obtaining the 
test results needed by scheduling another PFT.  Further 
showing that the Veteran was not prejudiced by any actions of 
the VA is that, as of April 15, 2008, this decision grants an 
increased evaluation for the Veteran's asthma.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as all VA medical center 
(VAMC) records.  The appellant was afforded a VA medical 
examination for both his asthma and migraine headaches in 
August 2003, as well as in October 2008.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before a Veterans Law Judge, but failed to appear 
for his hearing.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim

Standards for Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Increased Evaluation for Asthma

Diagnostic Code 6602 provides ratings for bronchial asthma.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent of the predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy, is rated 10 
percent disabling.  FEV-1 of 56- to 70-percent of the 
predicted value, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication, is rated 30 percent disabling.  
FEV-1 of 40- to 55-percent of the predicted value, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, is rated 60 percent 
disabling.  FEV-1 less than 40-percent of the predicted 
value, or; FEV-1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, is rated 
100 percent disabling.  38 C.F.R. § 4.97.

The Veteran was examined in August 2003, in conjunction with 
his claim for a resumption of VA benefits following his 
second term of active duty service.  In August 2003, the 
Veteran told the examiner that his last asthmatic attack 
occurred in December 2001, and that he was using a leftover 
prescription to treat his condition.  The examiner determined 
that the Veteran had restrictive lung disease, but no 
evidence of obstructive lung defect; the Veteran had 
significant response to a bronchodilator.  The Veteran was 
diagnosed with asthma.  Results of the pulmonary function 
test (PFT) showed that the Veteran's FEV-1 was 71 percent of 
the predicted value.  His FEV-1/FVC was more than 100 
percent.  

Between June 2002 and April 2008, the Veteran generally had 
an active prescription for Albuterol, an oral bronchodilator.  
The Veteran was instructed to "inhale 2 puffs by mouth every 
4-6 hours as needed for breathing".  The medical records do 
not indicate that Albuterol was prescribed for daily use.

In October 2003, the Veteran was treated at the Las Vegas 
VAMC for an episode of bronchitis.  Treatment for the 
bronchitis included a December 2003 prescription for 
Flunisolide, an inhalational anti-inflammatory medication.  
The prescription was in place until January 2004.

In October 2004, the Veteran presented to the VAMC with a 
heavy cough, and was diagnosed with acute asthmatic 
bronchitis, but was not treated with anti-inflammatory 
medication or daily bronchodilators.  

In April 2006, the Veteran was put on Combivent, a brand of 
bronchodilator.  In May 2006, the Veteran reported that he 
experienced 15-20 asthma attacks per year, and that he 
treated his asthma with Poventil, another brand of 
bronchodilator.

In June 2007, the Veteran continued to be prescribed an oral 
inhalant bronchodilator, and required to "inhale 2 puffs via 
oral inhalation every four hours as needed for breathing".  
In January 2008, during a time when the Veteran was receiving 
treatment for psychological problems, his bronchodilator 
prescription had expired.

Beginning April 15, 2008, the Veteran's Albuterol 
prescription changed.  The Veteran was required to "inhale 2 
puffs via oral inhalation twice a day."  The most recent 
available record of the Veteran's prescriptions, from October 
2008, continues to show that he is prescribed Albuterol for 
twice-a-day use.

In October 2008, the Veteran was examined at the New York, 
New York, VAMC.  The Veteran informed the examiner that his 
asthma was managed by Albuterol.  Two months previously, he 
had an acute exacerbation requiring a visit to his physician, 
but he had never been admitted for an exacerbation of the 
condition.  The Veteran stated that he had never been put on 
steroid or oxygen therapy.  Although a pulmonary function 
test had been scheduled for the Veteran, he declined to take 
the test.  The examiner diagnosed the Veteran with bronchial 
asthma.

In December 2008, the Veteran was given a pulmonary function 
test.  His FEV-1 ratio was 82 percent of the predicted value, 
and his FEV-1/FVC ratio was 82 percent.  The physician noted 
that there was "no obstruction, mild restriction".

Asthma Evaluation for the Period from June 18, 2002 to April 
15, 2008

The Board determines that an increased evaluation is not 
appropriate for the period between June 18, 2002 and April 
15, 2008.  The only evidence of the Veteran's FEV-1 ratio is 
from the August 2003 examination, at which time his ratio was 
71 percent.  His FEV-1/FVC ratio at the time was over 100 
percent.  For a 30 percent evaluation based on pulmonary 
function tests, the Veteran must have either an FEV-1 ratio 
of 56 to 70 percent of the predicted value, or have an FEV-
1/FVC ratio of 56 to 71 percent.  He met neither of these 
criteria during this time.

The other applicable criteria for a 30 percent evaluation 
would be for the Veteran to have either daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  Initially, although the Veteran has 
been prescribed a bronchodilator from the time of his 
separation from service in 2002 to the present, except for 
brief periods in which the prescription had expired, the 
Board notes that at no time prior to April 15, 2008 was the 
Veteran prescribed a bronchodilator for daily use.  

As to the use of inhalational anti-inflammatory medication, 
the Board observes that between December 2003 and January 
2004, the Veteran was prescribed Flunisolide, an inhalational 
anti-inflammatory, for bronchitis.  Although asthma requiring 
inhalational anti-inflammatory medication would generally 
warrant a 30 percent evaluation, the Board determines that 
the brief period of use of an anti-inflammatory, in 
conjunction with his then-existing illness, did not show an 
increase in the disability, but rather an acute illness.  
There is no evidence that treatment by anti-inflammatory 
medication continued for more than two months, and there is 
no indication subsequent to January 2004 that he was 
prescribed Flunisolide again.  Throughout this time, he 
continued to be prescribed Albuterol for use "as needed."  
The Ratings Schedule takes exacerbations into account.  
38 C.F.R. § 4.1.  The brief use of Flunisolide does not 
warrant an increased evaluation, and the Veteran has not 
otherwise been prescribed an inhalational anti-inflammatory 
medication.  


Asthma Evaluation for the Period Beginning April 15, 2008

The Board determines that as of April 15, 2008, the Veteran 
is entitled to a 30 percent evaluation for his asthma.  
Although the Veteran would not qualify for an increased 
evaluation based on his FEV-1 and FEV-1/FVC ratios, he does 
qualify based on his prescribed medication.  Under Diagnostic 
Code 6602, daily inhalational or oral bronchodilator therapy 
is sufficient for a 30 percent evaluation.  Since April 15, 
2008, the Veteran has been prescribed Albuterol for use 
twice-a-day.  Thus, the criteria for a 30 percent evaluation 
for asthma have been met since April 15, 2008.

The Veteran is not entitled to a 50 percent evaluation for 
asthma.  Pulmonary function tests have never shown an FEV-1 
ratio of 40 to 55 percent of the predicted value, nor have 
they ever shown an FEV-1/FVC ratio of 40 to 55 percent.  The 
Veteran has not required at least monthly visits to the 
physician for required care of exacerbations, and in fact, he 
stated that he has never been hospitalized for the condition.  
He has never been treated with corticosteroids for his 
asthma.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the either of the two periods 
for which the Veteran is evaluated for his asthma.  Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  The 
Veteran has not shown that his asthma, either before or after 
April 15, 2008, has resulted in unusual disability or 
impairment that render the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  The 10 percent evaluation prior to April 15, 
2008, fully addresses the symptomatology of the Veteran's 
asthma at that point.  Likewise, since April 15, 2008, the 
Veteran's asthma is adequately addressed by a 30 percent 
evaluation.  The Veteran's asthma has required occasional 
treatment, but there is no evidence of periods of 
hospitalization for the condition.  Further, there is no 
evidence that asthma has ever caused the Veteran occupational 
impairment.  This case does not present "exceptional" 
circumstances; the Veteran's symptomatology is appropriately 
addressed by the staged ratings applied in this decision, and 
thus the Rating Schedule is not inadequate.  Consideration of 
the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's asthma.


Increased Evaluation for Migraine Headaches

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

In October 2000, the Veteran was examined for headaches that 
began in service.  The Veteran related that his headaches 
began while working on an aircraft carrier, and since that 
time, he had holocephalic headaches, which would begin with 
muscle tension and would be aggravated by tension and stress.  
The headaches would at times become throbbing.  At the time 
of the examination, the Veteran was getting headaches about 
once per week.  The headaches would last hours at a time, and 
were occasionally associated with nausea.  The examiner 
diagnosed the Veteran with migraine headaches.  Based on this 
examination, the Veteran was service-connected for migraine 
headaches as of March 6, 2000, the day he separated from the 
Navy after his first tour of duty.

Subsequent to the Veteran's second period of service, he 
continued to experience migraines.  In June 2003, the Veteran 
sought treatment for a migraine headache at the local VAMC.

The Veteran was examined in August 2003.  The Veteran stated 
that he would experience migraine headaches induced by loud 
noise, stress, and hot weather.  The headaches would occur 
seven to eight times per week, with none lasting more than 
six hours.  During the attacks, he did not experience any 
aura, photosensitivity, nausea, or vomiting.  He would take 
800mg ibuprofen as needed to treat the headaches, and would 
close his eyes until the symptoms were relieved.  The 
examiner determined that the headaches were not migrainous in 
nature; rather, he diagnosed tension cephalgia.

For the next few years, the Veteran continued to seek 
treatment for migraines on occasion, and had numerous 
prescriptions for the condition.  In September 2003, the 
Veteran saw a doctor for "recurrent migraines", and was 
prescribed Lortab for pain.  In late 2003, the Veteran was on 
a continuing prescription for 800 mg ibuprofen, and in 
November 2003, he was put on Sumatriptan for headaches.  

There is no evidence of treatment for headaches, other than 
continuing prescriptions, until January 2005, at which time 
he sought treatment for a migraine and informed the physician 
that his migraine medication had been stolen.  In April 2006, 
the Veteran was on a prescription for Divalproex to address 
migraine headaches.  In May 2006, the Veteran again sought 
treatment for a migraine headache.

The Veteran's prescription for Divalproex was still in place 
as of June 2007.  In July 2007, the Veteran was examined for 
migraine headaches.  He complained that he had about migraine 
headaches once per week or less, and that sometimes he had 
nausea and photophobia associated with the headaches.  The 
attending neurologist diagnosed the Veteran with migraine 
headaches.

In October 2007, the Veteran received treatment for ongoing 
psychological problems, at which time his prescriptions for 
migraine headaches had expired.  He was prescribed 
Zolmitriptan and Depakote for the headaches at that time.  
His prescriptions expired again in January 2008, and the 
Zolmitriptan was restarted in April 2008.

The Veteran had another VA examination for his headaches in 
October 2008.  The Veteran described having two to four 
headaches per week, each lasting ten to twelve hours.  The 
headaches would lateralize, but would not occur on only one 
side.  The Veteran experienced nausea and occasional vomiting 
related to the headaches, and intense photophobia.  He 
informed the examiner that he continued to take the 
Zolmitriptan when he experienced the headaches, but that it 
did not help significantly.  When he did have headaches, he 
became unable to function and would have to spend most of the 
day in bed; he lost approximately three days each week to the 
headaches.  He told the examiner that he had previously been 
prescribed Depakote as a prophylactic medication, but it 
could not be sustained because it affected his liver.  The 
examiner diagnosed the Veteran with "[m]igraine headaches, 
severe, currently incapacitating three days each week by 
history."  

In the Board's view, the weight of the evidence suggests that 
although the Veteran was diagnosed with tension cephalgia in 
August 2003, he continued to experience migraine headaches 
for the period from his separation from service to the 
present.  

Based on the evidence available, the Board determines that 
the Veteran's symptomatology has continued throughout the 
period from June 18, 2002 to the present, and that this 
symptomatology warrants a 50 percent evaluation.  As noted 
above, 50 percent evaluations for migraine headaches require 
"very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability".

The Veteran has continued to have very frequent headaches.  
In August 2003, the Veteran stated that he had headaches 
seven to eight times per week.  In July 2007, the Veteran 
only stated he was having approximately one or less headaches 
per week, or four or less per month.  In October 2008, the 
Veteran described two to four headaches per week.  This 
number of headaches qualifies as "very frequent".  Even 
during July 2007, when the Veteran only complained of one 
headache per week, it was still much higher than the criteria 
for a 30 percent evaluation for migraines - "occurring on an 
average of once a month over last several months".

The headaches have also been severe and completely 
prostrating.  The Board acknowledges that it is difficult to 
objectively test the severity of migraine headaches, 
specifically whether they are "completely prostrating and 
prolonged", because the subject would generally not be 
present with an examiner at the onset of a migraine, and, 
during the prolonged period of prostration, would 
theoretically find it difficult to seek medical treatment.  
Despite the lack of objective evidence of the symptomatology 
of the Veteran's migraine headaches, the Veteran's 
description of his headaches has remained fairly consistent 
since his separation from service, and the Board finds his 
history reliable.  In August 2003, the Veteran did not 
describe aura, nausea, vomiting or photophobia associated 
with his headaches; he did, however, state that the headaches 
occurred seven to eight times per week, lasting up to six 
hours at a time, and required him to take medication and lie 
down and close his eyes to relieve the pain.  He sought 
medical treatment for migraine headaches in September 2003, 
January 2005, May 2006, and July 2007.  Throughout this time, 
he remained on various prescriptions for his migraines.

The Veteran's October 2008 examination described multiple 
headaches per week, nausea, intense photophobia, and 
occasional vomiting.  The headaches were not significantly 
reduced by his prescription medication.  He was incapacitated 
about three days each week.

The Board acknowledges that there have not been statements as 
to the effect of the headaches on the Veteran's economic 
adaptability until the October 2008 examination.  At that 
time, the Veteran was noted to be incapacitated for on 
average three days per week, as he would have to spend days 
on which he had headaches in bed.  Despite the lack of 
medical findings as to economic adaptability prior, the Board 
notes that as of August 2003, the Veteran experienced 
headaches lasting up to six hours.  There is no evidence 
suggesting that the Veteran's headaches subsequently 
improved.  He continued to have active prescriptions since 
2002, except for brief periods in which they had expired.  
Therefore, the Board finds that the headaches have affected 
the Veteran's economic adaptability.

Even if there was a question as to whether the frequency or 
severity of the headaches did not quite meet the criteria for 
a 50 percent evaluation, a 50 percent evaluation would still 
be warranted.  As noted above, where there is a question as 
to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
38 C.F.R. § 4.7.  The Board finds that it is clearly the case 
that the Veteran's disability, at minimum, more nearly 
approximates the requirements for a 50 percent evaluation 
than a 30 percent evaluation.  Therefore, a 50 percent 
evaluation for the Veteran's migraine headaches is warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's migraine 
headaches.  What the Veteran has not shown in this case is 
that his migraines have resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  The Veteran, as a result of this decision, will 
receive an evaluation of 50 percent for his migraines.  The 
disability has required occasional treatment, but not 
frequent periods of hospitalization.  While the disability 
does cause occupational impairment, the 50 percent evaluation 
takes into account any economic hardship the Veteran may be 
experiencing because of his condition.  The Board finds that 
such economic impairment, under the facts of the Veteran's 
case, is not sufficient, to warrant consideration of an 
extraschedular rating.  This case does not present 
"exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 50 percent 
criteria, the Rating Schedule is not inadequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's migraine headaches.


ORDER

Entitlement to an increased evaluation for asthma, for the 
period from June 18, 2002, to April 15, 2008, is denied.

For the period of April 15, 2008 to the present, entitlement 
to an evaluation of 30 percent, and no higher, is granted for 
asthma, subject to the laws and regulations governing payment 
of monetary benefits.

Entitlement to an evaluation of 50 percent for migraine 
headaches is granted, subject to the laws and regulations 
governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


